DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
In regards to Claim 1, “(dvso)” should read --( dv50)--
In regards to Claim 3, “(dv9o)” should read --( dv90)--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-8, 10-12, 14, 15, and 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 1, the term pm is unclear.  Is this a unit of measurement?  Is this a typographical error for µm?
In regards to Claim 3, the limitations are unclear.  Points b) and c) appear to be duplicative.  What is the difference?
preferably renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Still further in regards to Claim 3, the term pm is unclear.  Is this a unit of measurement?  Is this a typographical error for µm?
In regards to Claim 8, the phrase preferably renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In regards to Claim 20, the phrase preferably renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In regards to Claim 22, the phrase the coating step is unclear.  Which coating step?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-12, 14, 15, and 17-25 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Damour et al (6032454) in view of Wan et al (20130317150) and Damour, Jr. (20170044694).
Damour ‘454 teaches a composite yarn (Title) comprising a continuous multifilament core yarn incorporated in a matrix, wherein the matrix comprises a fire retardant filler (Abstract).  
While Damour ‘454 essentially teaches the invention as detailed, including the inclusion of other filler materials (Column 3, lines 49-51), it fails to specifically teach the myriad other filler materials which could be included.  Wan, however, teaches that it is well known to use functionalized fillers in polymer matrix (Paragraph 106).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the additional fillers as detailed, so as to reduce the cost of production.  The ordinarily skilled artisan is more than knowledgeable with regards to fillers and their uses, and would know to utilize them as taught.  In regards to being functionalized, Wan teaches the benefits of improved adhesion, which the ordinarily skilled artisan would appreciate to improve the composite yarn of Damour ‘454.
While the combination of Damour ‘454 and Wan essentially teaches the invention as detailed, it fails to specifically teach the size of the fillers.  Damour ‘694, however, teaches that when using filler particles it is well known to utilize them in sizes of less than 40µm (Paragraph 44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized such a size, so as to allow for the regular dispersion within the matrix material.
In regards to Claim 2, Wan teaches the use of talc (Paragraph 106), which has a Mohs hardness less than the continuous multifilament core yarn material.

In regards to Claims 6, 7, and 19, Damour ‘454 teaches distributing the filler material within the matrix (Abstract).  Since the matrix is applied to the core yarn, it would be in contact with the core yarn filaments.  Likewise, since the matrix is applied in contact, and the filler material is distributed therethrough, the filler would be present in-between at least the outer filament inter-filament interstices.
In regards to Claim 8, Wan teaches functionalized talc (Paragraph 106).
In regards to Claims 10 and 23, Damour ‘454 teaches a fire retardant filler (Abstract).
In regards to Claims 11 and 12, Damour ‘454 teaches the core yarn is glass (Column 3, lines 41-48).
In regards to Claims 14, 15, and 21, Damour ‘694 teaches multiple layers (Figure 1).  It should be noted however, that coatings are often applied in multiple applications, which would be multiple layers.  Further, there is no structural product difference between two identical layers being applied (then cured), and one layer.  Both would have the same material makeup.
In regards to Claim 17, Damour ‘454 teaches coating (Abstract).
In regards to Claim 18, Damour ‘454 teaches coating the yarn with the matrix, which already has filler incorporated therein (Abstract).
In regards to Claims 20 and 22, Damour ‘454 teaches coating with polyvinyl chloride plastisol (Column 3, lines 18-21).
In regards to Claims 24 and 25, Damour ‘454 teaches providing the composite yarn in a woven textile surface (Column 4, lines 42-43).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Henshaw et al (20110117353) Abstract, Conesa et al (20100089017) Claims, and Brick et al (10870768) Abstract teach elements similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732